Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 1 of 21 PageID: 294




         FRIEDMAN, JAMES & BUCHSBAUM LLP
         Andrew V. Buchsbaum (AB-6475)
         Attorneys for Plaintiff
         21 Kilmer Drive, Suite G
         Morganville, NJ 07751

                 and

         132 Nassau St., Suite 900
         New York, NY 10038
         t: (212) 233-9385

         UNITED STATES DISTRICT COURT
         DISTRICT OF NEW JERSEY
         ---------------------------------------------------------------x
         ERNEST W. HINSON, Jr,                                              Civil Action No:
                                                                        :   18-CV-870-BRM-LHG
                                             Plaintiff,
                                                                        :   RETURN DATE: 1/6/20
                           -against-
                                                                        :
         UNITED STATES OF AMERICA,
                                                                        :
                                             Defendant.
         ---------------------------------------------------------------x




                              PLAINTIFF’S MEMORANDUM OF LAW
                       IN OPPOSITION TO DEFENDANT’S ORE TENUS MOTION
                       FOR JUDGMENT ON PARTIAL FINDINGS PURSUANT TO
                                       FED.R.CIV.P. 52(c)
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 2 of 21 PageID: 295




                                                               Table of Contents

         Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     ii

         Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

         A.         Plaintiff proved the “custom and practice” of safety yellow
                    thresholds by . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                    (1)        The accident reports’ statements that the “Denebola”
                               threshold was not painted “safety yellow” . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                    (2)        The identical threshold on the “Antares” painted
                               safety yellow at the time of plaintiff’s accident . . . . . . . . . . . . . . . . . . . . . .                     3

                    (3)        Plaintiff’s testimony as to custom and practice. . . . . . . . . . . . . . . . . . . . . . . 5

                    (4)        Dr. Kenneth Fisher’s testimony . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                    (5)        The post-accident re-painting as evidence of defendant’s duty. . . . . . . . . . . 8

         B.         Defendant misstates the standard to prove “custom and practice”
                    in the context of a seaman’s action . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

         C.         Plaintiff has proven a prima facie case under both the warranty
                    of seaworthiness and the Jones Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                    1.         The thresholds’s paint scheme gave the impression
                               that it was only 1 3/4 inches high, rendering the
                               “Denebola” unseaworthy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                    2.         For similar reasons, defendant is liable under the Jones Act . . . . . . . . . . . . 14

         Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                                            -i-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 3 of 21 PageID: 296




                                                             Table of Authorities

                                                                         Cases

         Andrews v. Chemical Carriers, Inc., 457 F.2d 636 (3d Cir. 1972) . . . . . . . . . . . . . . . . . . . 10

         The Arizona v. Anelich, 298 U.S.110 (1936) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

         Bergman v. Kemp, 97 F.R.D. 413 (W. Dist. Mich. 1983) . . . . . . . . . . . . . . . . . . . . . . . . .                                 9

         Brogan v. United New York Sandy Hooks Pilots’ Ass’n, 213 F. Supp.2d 432
         (D.N.J. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1.1, 15

         Costa v. Compagnie Generale Maritime et Financiere, 78 F.3d 592 (9th Cir.),
         cert. denied, 517 U.S. 1245 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         Crowley v. Sunset Yacht Charters, Inc., No. 10-CV-61928, 2011 WL 2938431
         (S.D. Fla. July 19, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         CSX Transp. v. McBride, 564 U.S. 685 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14, 15

         The Dutra Group v. Batterton, __ U.S. ___, 139 S.Ct. 2275 (2019) . . . . . . . . . . . . . . . . 12, 15

         Enna v. Crescent Towing and Salvage, Co., No. 01-856,
         2002 WL 1933725 (E.D. La. Aug. 19, 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         Evans v. United Arab Shipping Co., 4 F.3d 207 (3d Cir.1993),
         cert. denied, 510 U.S. 1116 (1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

         Fasold v. Delaware River & Bay Auth., 117 F. App’x 836,
         2004 WL 2943974 (3d Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

         Felham Enters.(Cayman) Ltd. v. Certain Underwriters at Lloyds,
         02 Civ. 3588, 2005 WL 2050284 at *10 (E.D. La. Aug. 2, 2005) . . . . . . . . . . . . . . . . . . . .                                   8

         Gutierrez v. Waterman S.S. Corp., 373 U.S. 206 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         Jackson v. OMI Corp., 245 F.3d 525 (5th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         Jussila v. M/T Louisiana Brimstone, 691 F.2d 217 (5th Cir. 1982) . . . . . . . . . . . . . . . . . . . 13

         Johnson v. Offshore Express, Inc., 845 F.2d 1347 (5th Cir. 1988) . . . . . . . . . . . . . . . . 12, 13


                                                                           -ii-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 4 of 21 PageID: 297




         Kiger v. Doucet & Adams, Inc., No. 96-1915, 1998 WL 249221
         (E.D. La. May 15, 1998), aff’d, 209 F.3d 719 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . 13

         Kuithe v. Gulf Caribe Mar., Inc., No. 08-0458, 2010 WL 3419998
         (S.D. Ala. Aug. 26, 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

         Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 441 (2001) . . . . . . . . . . . . . . . . . . . . . 12

         Martinez v. City of New York, 684 Fed Appx. 90 (2d Cir. March 29, 2017) . . . . . . . . . . . . 8

         Martinez v. United States, 705 F.2d 658 (2d Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         Mitchell v. Trawler Racer, Inc., 362 U.S. 539 (1960) . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 13

         Neely v. Club Med Mgmt. Servs., 63 F.3d 166 (3d Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . 16

         Oxley v. City of New York, 923 F.2d 22 (2d Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         Padilla v. Maersk Line, Ltd., 721 F.3d 77 (2d Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . .1.0, 11

         Quiles v. City of New York, 978 F. Supp.2d 374 (S.D.N.Y. 2013) . . . . . . . . . . . . . . . . . . . 8

         Ribitzki v. Canmar Reading & Bates, Ltd..111 F.3d 658 (9th Cir. 1997) . . . . . . . . . . . . . . . 15

         Rivera v. Kirby Corp., No. 17-CV-111, 2019 WL 4051854
         (S.D. Tex. Aug. 28, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13

         Seas Shipping Co. v. Sieracki, 328 U.S. 85 (1946) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

         Sousa v. M/V Caribia, 360 F. Supp. 971 (D. Mass. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         Stevens v. Bangor & Aroostock R. Co., 97 F.3d 594 (1st Cir. 1996) . . . . . . . . . . . . . . . . . .                         9

         Tully v. Interlake S.S. Co., 02 Civ. 70327, 2007 WL 1174922
         (E.D. Mich. Apr. 20, 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

         Wereb v. Maui County, 727 F. Supp.2d 898 (D. Hawaii 2010) . . . . . . . . . . . . . . . . . . . . . . 9

         Wilburn v. Maritrans GP, Inc., 139 F.3d 350 (3d Cir. 1998) . . . . . . . . . . . . . . . . . . . . . 14, 15




                                                                      -iii-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 5 of 21 PageID: 298




                                                    Statutes, Rules & Regulations

         45 U.S.C. § 51, Federal Employers Liability Act (“FELA”) . . . . . . . . . . . . . . . . . . . . . . . . 15

         46 U.S.C §§ 30104 et seq. (The Jones Act) . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 15, 16, 17

         Fed.R.Civ.P. 52(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3, 16

         Federal Rule of Evidence 407 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 9

                                                               Other Sources

         Merriam-Webster Dictionary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

         Weinstein’s Fed. Evid. § 407.06[3] . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10




                                                                       -iv-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 6 of 21 PageID: 299




                        Plaintiff, Ernest W. Hinson, Jr. hereby submits this Memorandum of Law in

         opposition to defendant’s motion (Docket No. 35), which seeks dismissal of plaintiff’s action

         on partial findings pursuant to Fed.R.Civ.P. 52(c). A discussed below, plaintiff has sufficiently

         proven a prima facie case, and the Court should “decline to render a judgment until the close

         of the evidence” as permitted by the Rule. Id.

         Preliminary Statement:

                        The partial trial record is replete with proof that defendant failed to provide

         seaman Hinson a safe place to work by not painting the “Denebola’s” threshold safety yellow

         to contrast with the red deck.1 No expert is needed for the Court to find, as would a jury, that

         the threshold presented a confusing color pattern indicating its height to be less than actual and

         that painting the threshold safety yellow would make it much safer. See Exhibit P-2 in evidence

         (annexed Exhibit 1).

                        Defendant’s argument that no such custom and practice existed is refuted by its

         damning post-accident reports which state: “Door lip in question did not have safety yellow”

         (plaintiff’s Trial Exhibit P-15 in evidence, annexed Exhibit 2); and “There was no safety

         yellow on the lip” (plaintiff’s Exhibit P-12 in evidence, annexed Exhibit 3). This begs the

         question- if the use of safety yellow on a threshold was not a custom and practice in the

         industry, why in the world did experienced mariners- a Chief Mate and a Chief Engineer--

         mention it in their signed accident reports?

                        Moreover, the “Antares” threshold--the “Denebola’s” sister ship, was painted

         safety yellow when Hinson was injured (Exhibit P-4 in evidence, annexed Exhibit 4). It would


             1
              Although the terms “coaming,” “sill,” “lip” and “fish plate” were used to describe
      the accident locus, for consistency, plaintiff will adopt defendant’s usage of “threshold.”
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 7 of 21 PageID: 300




         strain credulity for defendant to argue that the existing “Denebola” threshold was safer than the

         “Antares” threshold and the government nowhere remotely even suggests such an absurdity.

                        Equally compelling is that the “Denebola” threshold was painted safety yellow

         right after Hinson’s fall, which although not offered as proof of negligence or unseaworthiness

         by itself in contravention of Federal Rule of Evidence 407, does provide proof of defendant’s

         duty to provide Hinson a safe place to work, as discussed below.

                        The testimony of plaintiff’s maritime expert Dr. Kenneth Fisher proves that the

         threshold presented a confusing color pattern and that the existing color scheme was contrary

         to accepted maritime custom and practice. Specifically, Dr. Fisher testified that the threshold

         as painted gave the impression that it was only 1 3/4 inches high, rather than 6 1/4 inches. He

         admitted that no rule, regulation or statute specifically required this particular threshold to be

         painted yellow, but that custom and practice in the industry as well as other regulations

         (including those promulgated by the Coast Guard and Navy which the Court may consider– see

         Point A(4), infra) dictated that such a paint scheme be used.

                        Additionally, any fault of plaintiff can be addressed by the Court in a finding of

         comparative fault, tempered by the fact that plaintiff was responding to a ship’s alarm when he

         crossed and tripped over the unsafe threshold. Defendant’s suggestion that the Court would be

         required to craft a rule requiring all thresholds to be painted yellow of course need not be

         considered, only that this particular threshold on this particular ship at this particular time was

         unsafe as painted when Hinson was undeniably hurt.

                        In sum, the foregoing facts provide more than sufficient proof of a custom and

         practice in the industry of painting such a threshold safety yellow to contrast with the deck, and


                                                        -2-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 8 of 21 PageID: 301




         that the existing threshold was dangerous and unsafe. At the very least, the Court should

         “decline to render any judgment until the close of the evidence” as permitted by Fed.R.Civ.P.

         52(c).

         A.       Plaintiff proved the “custom and practice” of safety yellow thresholds by: (1) The
                  accident reports’ statements that the “Denebola” threshold was not painted “safety
                  yellow;” (2) The identical threshold on the “Antares” painted safety yellow at the
                  time of plaintiff’s accident; (3) Plaintiff’s own testimony; (4) The testimony of
                  Plaintiff’s maritime expert Dr. Kenneth Fisher; and (5) The subsequent yellow re-
                  painting of the threshold.

                  1.      The accident reports blame lack of “safety yellow”:

                          In three official signed accident reports, the lack of “safety yellow” on the

         threshold was highlighted.

                          Trial Exhibit P-15 (annexed Exhibit 2): Entitled “Report of Investigation of

         Serious Illness/Injury,” admitted without objection and stipulated as a business record, is an

         official U.S. Department of Transportation Maritime Administration form signed by “Antares”

         Chief Mate Michael Rawlins and Chief Engineer Robert Bailey. Trial Transcript at 41:5-12.

         Below the pre-printed section captioned

                          “Condition of accident scene at time of investigation,”

         is handwritten

                          “Door lip in question did not have safety yellow.”

         Id.; annexed Exhibit 2.2

                          Trial Exhibit P-12 (annexed Exhibit 3): “Tote Services Inc. Statement of

         Person Claiming Injury” was also admitted without objection. Trial Transcript 39:4-9. Next


              2
             The observation “Door lip in question did not have safety yellow” can in no way
      be deemed a subsequent remedial measure.

                                                      -3-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 9 of 21 PageID: 302




         to pre-printed

                          WAS THE CONDITION OF ANY OF THE FOLLOWING INVOLVED
                          AS A FACTOR AT THE TIME: WEATHER, SEA, WORK AREA, DECK,
                          LIGHTING, TOOLS OR EQUIPMENT?:
                          was handwritten by Chief Mate Mike Rawlins:

                          Deck Area. There was no safety yellow on the lip.

         Trial Transcript 37:13-38:4.3

                          Trial Exhibit P-18 (annexed Exhibit 5): A “Department of Homeland Security

         U.S. Coast Guard Report of Marine Casualty,” admitted without objection and signed by Chief

         Mate Michael Rawlins, notes, by inference, that the threshold was not painted “safety yellow”

         when Hinson fell. Trial Transcript 42:15-20.4

                 2.       The safety yellow on the “Antares” threshold:

                          Hinson testified that the threshold on the “Antares,” the vessel upon which he

         primarily was assigned, was painted yellow on and before the date of his accident:

                 Q [Mr. Buchsbaum]: Let’s talk about the Antares. Was there a similar room on the
                 Antares where you were primarily assigned?

                 A [Mr. Hinson]: Similar room, yes.

                 Q. Do you remember what the sill looked like on the Antares?

                 A.. No, I don’t remember that.

                 Q. All right. Let me show you what's been marked as P-4, which is part of defendant’s
                 expert's report. And do you see where the cursor, the little cross is located?


             3
              Similarly, the phrase “[t]here was no safety yellow on the lip” cannot be deemed
      a subsequent remedial measure.
             4
              By referring the Court to Exhibit P-18, plaintiff does not seek to introduce
      evidence of a subsequent remedial measure but merely to show use of “safety yellow” as
      a custom and practice in the industry.

                                                       -4-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 10 of 21 PageID: 303




                  A. Yes.

                  Q. That’s been represented by the defendant’s expert to be the sill on the Antares. Do
                  you see that?

                  A. Yes.

                  Q. Was that the condition and color of the sill on the Antares on and before the date of
                  your accident on the Denebola?

                  A. Yes.5

         Trial Transcript at 32:10-25.

                  3.     Plaintiff’s testimony as to custom and practice:

                         Q [Mr. Buchsbaum]: Now, in your experience, since sailing on vessels since
                         approximately 1976, are these sills, lips, coamings, whatever you want to call it,
                         similar to Exhibit-2, are they painted any different color?

                         A [Mr. Hinson]: Yes, they are.

                         Q. What color?

                         A. They usually paint it safety yellow and black.

         Trial Transcript 32:1-7.

                         Defendant objects to plaintiff’s use of the word “usually,” suggesting without any

         support whatsoever that “‘usually’ does not make a maritime custom or standard of care.”

         Defendant’s Memorandum at 10-11. As discussed below at Point B, this wrong. Defendant

         also proves the validity of plaintiff’s testimony by noting that as a marine engineer, “he is well

         familiar with the procedures for painting a marine engine room.” Id. at 11.



              5
                Hinson testified at his July 27, 2018 deposition that he did not remember the
       color of the “Antares” coaming; however, when shown a photograph of the “Antares”
       coaming contained in defendant’s maritime expert’s report generated after his deposition,
       it refreshed his recollection as to the color. Trial Transcript at 67:19-68:18.

                                                       -5-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 11 of 21 PageID: 304




                4.      Dr. Kenneth Fisher’s testimony:

                        For 43 years, Dr. Fisher has been employed by Fisher Maritime Consulting

         Group, consulting naval architects, marine engineers and project managers. Trial Transcript

         79:19-80:2. The Court noted that Dr. Fisher’s qualifications were “extensive and impressive.”

         Id. at 80:11-16. The Court also stated:

                Just for the record, I am satisfied that the witness is qualified to render opinions in the
                area of ship design, paint schemes, including colors, and human factors.

         Trial Transcript 98:22-25.

                        Dr. Fisher boarded the “Denebola” on November 1, 2018 and inspected and

         measured the threshold, noting that the 6 1/4 inch high threshold was painted the same color of

         the deck for 4 ½ inches up from the deck, with the remaining 1 3/4 inches painted white. Trial

         Transcript at 93:13-15; 93:23-94:4; 94:18-96:3.

                        Dr. Fisher testified that this color scheme was unsafe:

                        Q [Mr. Buchsbaum]: Dr. Fisher, again, is this a safe color scheme as shown in
                        Exhibit-4 in your report for that sill?

                        A [Dr. Fisher]: Let me put it this way. It is not safe if you accept the other
                        standards, the standards which talk about sill colors. If you accept them as
                        representing safe according to human factor’s experts, then this is definitely not
                        safe.

                        Q. Why is it not safe?

                        A. The standards to which I refer talk about all of them --I mean both of them
                        in the U.S. talk about having stripes, diagonal or vertical stripes to make it much
                        more attention-getting. So it’s very easily identified for the full height of the sill
                        to be alternating colors so that clearly the full height of the sill is appreciated
                        from anybody approaching it.

                                        *                *               *



                                                        -6-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 12 of 21 PageID: 305




                        [N]ot only was he denied the opportunity, but he was given what, to me, looks
                        to be misrepresentation because a quick glance at it, when you’re walking and
                        you quickly glance at it, perhaps, okay, but if he did quickly glance at it, then he
                        would have thought that the sill was only one-and-three quarters inch in height
                        or thereabouts, not a full six-and-a-quarter inches. So he is first denied the
                        opportunity to see a safe looking sill in the paint scheme. Second, then he was
                        given a misleading skill -- a misleading paint scheme, rather.

         Trial Transcript 99:7-20; 105:2-11.

                        Dr. Fisher admitted that no standards specifically applied to marking the

         “Denebola” threshold. Nonetheless, he cited to Navy and Coast Guard standards (Trial

         Transcript at 100:14-101:9) which applied to their vessels as further evidence of custom and

         practice in the industry “because the expectation is that industry custom and practice will follow

         the lead of the Navy and the Coast Guard for their own ships.” Trial Transcript at 120:19-21;

         see also 99:7-20. Whether or not Dr. Fisher ever actually served in the Navy or Coast Guard

         (he did not) is of no moment given the import of his testimony, which was that those standards

         are relevant to determining an industry standard of care for thresholds. Practically speaking,

         there is absolutely no reason why Hinson, serving aboard a Maritime Administration ready-

         reserve vessel, is entitled to any lower standard of care than Coast Guard and Navy personnel.

                        The use of non-binding industry standards to determine custom and practice was

         discussed in Crowley v. Sunset Yacht Charters, Inc., No. 10-CV-61928, 2011 WL 2938431

         (S.D. Fla. July 19, 2011), where the court stated:

                        The fact that they [American Boat and Yacht Council standards] are not binding
                        does not render the guidelines irrelevant. Mr. Allen [plaintiff’s maritime expert]
                        merely includes the guidelines as a reference to the industry standard he uses in
                        his opinion. As Plaintiff states, “It is proper for an expert to provide expert
                        testimony as to what violates an industry standard in support of his opinion that
                        there was [an] inherent seaworthiness condition aboard a Vessel. This is exactly
                        what Mr. Allen has done with regard to his use of the ABYC guidelines vis-à-vis
                        the lack of handrails on the coach roof steps.” Resp. at 10. The Court agrees.

                                                       -7-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 13 of 21 PageID: 306




         Id. at *3. Accordingly, the Coast Guard and Navy standards cited by Dr. Fisher are properly

         considered by the Court as industry standards relevant to determining custom and practice here.

                          The Court should also note that Dr. Fisher’s testimony has been relied upon by

         other courts when determining industry custom and practice. See, e.g., Martinez v. City of New

         York, 684 Fed Appx. 90 (2d Cir. March 29, 2017) (“Were the jury to credit Martinez’s expert

         [Dr. Fisher] as to both the insufficiency of the afforded handholds and the industry custom to

         install dedicated handholds, it could find that the ladder was not reasonably safe.”); Quiles v.

         City of New York, 978 F. Supp.2d 374, 385-86 (S.D.N.Y. 2013) (“According to Dr. Fisher, had

         the City complied with standard industry custom and practice by installing a cutout in the collar

         and gunwale of the Moose Boat or having portable steps on the dock, Quiles could have

         disembarked without risking an injury.”); see also Tully v. Interlake S.S. Co., 02 Civ. 70327,

         2007 WL 1174922 at *20 (E.D. Mich. Apr. 20, 2007) (“The Court finds Fisher’s testimony on

         the 3M non-skid pad the better argument in that diamond plating would have contributed to a

         more slippery surface than the 3M non-skid pad.”); Felham Enters. (Cayman) Ltd. v. Certain

         Underwriters at Lloyds, 02 Civ. 3588, 2005 WL 2050284 at *10 (E.D. La. Aug. 2, 2005) (“The

         Court was impressed with Dr. Fisher's extensive knowledge of naval architecture and his

         attention to detail with regard to the analysis of the [vessel], specifically with regard to any

         discrepancies or modifications necessary for the vessel to achieve stability and/or meet Lloyd’s

         stability criteria.”).

                 5.       The post-accident re-painting as evidence of defendant’s duty:

                          The photograph depicting “Denebola’s” yellow-painted threshold (Exhibit P-4

         in evidence, annexed Exhibit 4) is admissible to demonstrate the existence of a duty, standard


                                                       -8-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 14 of 21 PageID: 307




          of care and/or custom and practice in the industry– of safety yellow on thresholds to contrast

          with the deck.6 Plaintiff does not proffer the photograph to demonstrate negligence or any other

          excludable reason under F.R.E. 407 (“Subsequent Remedial Measures”), which provides as

          follows:

                         When measures are taken that would have made an earlier injury or harm less
                         likely to occur, evidence of the subsequent measures is not admissible to prove:
                         negligence; culpable conduct; a defect in a product or its design; or a need for
                         a warning or instruction. But the court may admit this evidence for another
                         purpose, such as impeachment or — if disputed — proving ownership, control,
                         or the feasibility of precautionary measures.

                         The Advisory Committee’s Notes to Rule 407 state that a permissible use of a

          subsequent remedial measure includes proof of a party’s “duty:”

                         The second sentence of the rule directs attention to the limitations of the rule.
                         Exclusion is called for only when the evidence of subsequent remedial measures
                         is offered as proof of negligence or culpable conduct. In effect it rejects the
                         suggested inference that fault is admitted. Other purposes are, however,
                         allowable, including ownership or control, existence of duty, and feasability of
                         precautionary measures, if controverted, and impeachment (emphasis added).

          See, e.g., Stevens v. Bangor & Aroostock R. Co., 97 F.3d 594, 598 (1st Cir. 1996) (in a FELA

          case, a post-accident photograph “was properly admitted to show the Railroad’s past practice

          and standard of care.”); Bergman v. Kemp, 97 F.R.D. 413, 418 (W. Dist. Mich. 1983) (“Finally,

          as recognized by the Advisory Committee on Proposed Rules, subsequent remedial measures

          are admissible to demonstrate the existence of duty; an issue which is critical to this

          litigation.”); Wereb v. Maui County, 727 F. Supp.2d 898, 919 n.13 (D. Hawaii 2010).7


              6
               Exhibit P-4 was admitted in its entirety without objection. Trial Transcript at
       35:8-36:6.
              7
              A leading commentator has suggested that before admitting evidence of a
       subsequent remedial measure to show the existence of duty, “the trial judge should be

                                                       -9-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 15 of 21 PageID: 308




          B.      Defendant misstates the standard to prove “custom and practice” in the context of
                  a seaman’s action.

                          Defendant posits an unduly restrictive and rigid definition of “custom and

          practice,” essentially arguing that plaintiff must present proof that every single threshold on

          every single vessel is painted yellow to be considered the custom and practice in the industry.

          Such an argument is nonsensical on its face. Rather, the very terms used—“custom” and

          “practice”—mean “a usage or practice common to many” and “to do or perform often,

          customarily, or habitually,” respectively.        See Merriam-Webster, https://www.merriam-

          webster.com/dictionary/custom;        Practice,    Merriam-Webster,       https://www.merriam-

          webster.com/dictionary/practice (emphasis added). See also Andrews v. Chemical Carriers,

          Inc., 457 F.2d 636, 638-39 (3d Cir. 1972) (“Although in most cases the vacancy created by a

          mate’s vacation would not be filled and the S. S. Chemical Transporter would normally carry

          three mates (including the chief mate), there was evidence to support the district court’s finding

          that on the voyage into drydock in preparation for the annual inspection of the tanks by shipyard

          officials, it was the established custom and practice in the coastal trade for a vessel to carry all

          four mates (the normal complement) because of the extra work involved in supervising the tank

          cleaning operations carried out by the crew. (emphasis added); Padilla v. Maersk Line, Ltd., 721

          F.3d 77, 82 (2d Cir. 2013) (“The record reflects that it was the custom and practice for seafarers

          working for Maersk to derive substantial income from overtime compensation and that,

          consequently, such compensation was a common expectation of both the seamen and of


       satisfied that the need for such evidence is substantial, that the issue is actually in dispute,
       and that the plaintiff's need outweighs the danger of its misuse by the jury.” Weinstein’s
       Fed. Evid. § 407.06[3]. Plaintiff submits that those standards are satisfied here to allow
       the Court to consider the re-painting for this limited purpose.

                                                        -10-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 16 of 21 PageID: 309




         Maersk. (emphasis added); Brogan v. United New York Sandy Hooks Pilots’ Ass’n, 213 F.

         Supp.2d 432, 434 (D.N.J. 2002) (“These boardings are often done while the ship and motorboat

         are moving. Once the pilot is safely aboard the ship, it is custom and practice for the deckhand

         to pass the bag to the ship by attaching the pilot’s bag to a heaving line (kept at the boarding

         gate of the ship being boarded”).

         C.     Plaintiff has proven a prima facie case under both the warranty of seaworthiness
                and the Jones Act:

                1.      The thresholds’s paint scheme gave the impression that it was only 1 3/4
                        inches high, rendering the “Denebola” unseaworthy:

                        Dr. Fisher testified that the paint scheme on the Denebola’s threshold gave the

         impression that it was only 1 3/4 inches high--this is obvious from even a cursory review of

         Exhibit P-2 (Annexed Exhibit 1). Plaintiff testified that he tripped over the white portion of the

         threshold. This dangerous and defective condition of the coaming- creating optical confusion

         based on the confusing color pattern, renders the vessel unseaworthy. This is especially so

         given the repeated references to the lack of “safety yellow” on the threshold in the accident

         reports.

                        A shipowner’s liability for failure to furnish a seaworthy vessel is a species of

         liability without fault and is not limited by conceptions of negligence. That is, seaworthiness

         is “essentially a species of liability without fault . . . neither limited by conceptions of

         negligence nor contractual in character. It is a form of absolute duty owing to all within the

         range of its humanitarian policy.” Seas Shipping Co. v. Sieracki, 328 U.S. 85, 94–95 (1946)

         (citations omitted). Moreover, “the decisions of this Court have undeviatingly reflected an

         understanding that the owner’s duty to furnish a seaworthy ship is absolute and completely


                                                      -11-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 17 of 21 PageID: 310




         independent of his duty under the Jones Act to exercise reasonable care.” Mitchell v. Trawler

         Racer, Inc., 362 U.S. 539, 549 (1960) (cited in The Dutra Group v. Batterton, __ U.S. ___, 139

         S.Ct. 2275, 2285 (2019)). Under general maritime law, unseaworthiness is a claim “based on

         the vessel owner’s duty to ensure the vessel is reasonably fit to be at sea.” Lewis v. Lewis &

         Clark Marine, Inc., 531 U.S. 438, 441 (2001). Strict liability attaches to a shipowner for injuries

         caused by the vessel’s unseaworthy condition. Mitchell v. Trawler Racer, Inc., 362 U.S. 539,

         549 (1960). While a shipowner is not “obligated to furnish an accident-free ship,” the ship

         owner does have a duty to “to furnish a vessel and appurtenances reasonably fit for their

         intended use.” Id. at 550. “Liability for unseaworthiness does not depend either on negligence,

         or on notice.” Martinez v. United States, 705 F.2d 658, 660 (2d Cir. 1983) (citations omitted).

         To prevail on a claim of unseaworthiness, a plaintiff must establish that a vessel was

         insufficiently or defectively equipped, and that his or her injuries resulted from the unseaworthy

         condition of the vessel. Oxley v. City of New York, 923 F.2d 22, 26 (2d Cir. 1991).

                        In Rivera v. Kirby Corp., No. 17-CV-111, 2019 WL 4051854 (S.D. Tex. Aug.

         28, 2019), “[t]he edges of the hatch cover were not marked and were not painted in a color

         contrasting the color of the deck.” Id. at * 2. Plaintiff Rivera tripped over the 1 ½ inch raised

         edge and was injured. Id. In finding the vessel unseaworthy, the Rivera court stated:

                Captain Rivera’s unseaworthiness claim is meritorious. A shipowner has an absolute
                duty to provide a seaworthy vessel. Johnson v. Offshore Express, Inc., 845 F.2d 1347,
                1354 (5th Cir. 1988). “[T]he seaworthiness doctrine . . . is in essence that things about
                a ship, whether the hull, the decks, the machinery, the tools furnished, the stowage, or
                the cargo containers, must be reasonably fit for the purpose for which they are to be
                used.” Gutierrez v. Waterman S.S. Corp., 373 U.S. 206, 213 (1963). To prevail on an
                unseaworthiness cause of action, then, the plaintiff must prove that the shipowner “has
                failed to provide a vessel, including her equipment and crew, which is reasonably fit and
                safe for the purposes for which it is to be used.” Jackson v. OMI Corp., 245 F.3d 525,
                527 (5th Cir. 2001). The plaintiff must also establish that the “unseaworthy condition

                                                       -12-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 18 of 21 PageID: 311




                  played a substantial part in bringing about or actually causing the injury and that the
                  injury was either a direct result or a reasonably probable consequence of the
                  unseaworthiness.” Johnson, 845 F.2d at 1354. “[T]he shipowner’s actual or
                  constructive knowledge of the unseaworthy condition is not essential to his liability....
                  What has evolved is a complete divorcement of unseaworthiness liability from concepts
                  of negligence.” Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 549–50 (1960). Trip
                  hazards in walkways can render a vessel unseaworthy. See, e.g., Sousa v. M/V Caribia,
                  360 F. Supp. 971, 976 (D. Mass. 1973) (finding, in a case in which the plaintiff had
                  tripped on a raised hatch cover lifting ring while carrying a carton of frozen fish, that the
                  raised lifting ring had rendered the deck of the vessel’s hold unfit for the purpose of
                  discharging cargo); Jussila v. M/T Louisiana Brimstone, 691 F.2d 217, 218–20 (5th Cir.
                  1982) (holding, in a case in which the plaintiff had tripped on a metal rim protruding
                  vertically from the deck of a vessel, that the plaintiff created a fact question as to
                  unseaworthiness by presenting an expert who testified that the vessel owner had violated
                  industry custom by not painting the metal rim with white or luminous paint). Captain
                  Rivera has met his burden of proof. Kirby and the Tarpon’s crew violated industry
                  customs and standards and created an unsafe condition when they failed to mark or
                  repair the hatch cover on which Captain Rivera broke his foot.

          See also Costa v. Compagnie Generale Maritime et Financiere, 78 F.3d 592 (9th Cir.), cert.

          denied, 517 U.S. 1245 (1996) (issue of fact as to negligence created by defendant shipowner’s

          failure to paint raised coaming “a contrasting color to the deck . . . .”); Enna v. Crescent Towing

          and Salvage, Co., No. 01-856, 2002 WL 1933725 at *4 (E.D. La. Aug. 19, 2002) (“[T]here

          remain material issues of fact as to whether sheer height of the coaming made the vessel unsafe

          and whether any negligence on the plaintiff’s part contributed to the accident in question.”).8




              8
               In Kiger v. Doucet & Adams, Inc., No. 96-1915, 1998 WL 249221 (E.D. La. May
       15, 1998), aff’d, 209 F.3d 719 (5th Cir. 2000), a seaman’s trip and fall over a raised “lip”
       was dismissed, but importantly, and unlike the case at bar, the lip was painted yellow to
       distinguish it from the surrounding deck: “The lip which could be a tripping hazard was
       painted in the regulation yellow to signal danger. . . . Plaintiff also testified that the lip
       was painted yellow so that it would be more visible.” Id. at *2.



                                                         -13-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 19 of 21 PageID: 312




                2.      For similar reasons, defendant is liable under the Jones Act:

                        Defendant had a duty to provide Hinson with a safe place to work. That duty was

         breached, as recognized by Chief Mate Michael Rawlins and Chief Engineer Robert Bailey, both

         of whom noted in official post-accident reports that the subject threshold was not painted “safety

         yellow.” See Point A, supra. Defendant should have known of the danger given that the

         threshold on sister ship “Antares” was painted safety yellow.

                        The Jones Act is liberally construed to accomplish its beneficent purposes:

                        The legislation [The Jones Act] was remedial, for the benefit and
                        protection of seamen who are peculiarly the wards of admiralty.
                        Its purpose was to enlarge that protection, not to narrow it. Its
                        provisions, like others of the Merchant Marine Act, of which it
                        is a part, are to be liberally construed to attain that end, and are
                        to be interpreted in harmony with the established doctrine of
                        maritime law of which it is an integral part.

         The Arizona v. Anelich, 298 U.S.110 (1936).

                        Courts have refused to give Jones Act “negligence” a narrow, technical and

         restricted meaning. Thus, the Jones Act, which incorporates the Federal Employer’s Liability

         Act, 45 U.S.C. § 51 (“FELA”), makes the employer liable to its employees for an injury

         “resulting in whole or in part from the negligence of any of the officers, agents, or employees

         of such carrier.” 45 U.S.C. § 51 (emphasis and italics added). As compared to a common law

         negligence actions, the standard of proof for causation under the Jones Act is relaxed,

         sometimes termed “featherweight.” See Wilburn v. Maritrans GP, Inc., 139 F.3d 350, 356-57

         (3d Cir. 1998); Evans v. United Arab Shipping Co., 4 F.3d 207, 210 (3d Cir.1993), cert. denied,

         510 U.S. 1116 (1994). In CSX Transp. v. McBride, 564 U.S. 685 (2011), the Supreme Court

         re-affirmed the liberal negligence standard under the Jones Act, holding that liability is


                                                      -14-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 20 of 21 PageID: 313




          established if “[d]efendant's negligence played a part—no matter how small—in bringing about

          the injury.”9

                           The elements of a Jones Act negligence claim are: duty, breach of duty, notice

          and causation. A vessel owner owes a seaman a duty under the Jones Act to provide a safe

          place to work:

                           The duty of the vessel owner to furnish a reasonably safe place for a seaman ...
                           to perform his chores is clearly a duty of care, the breach of which results in
                           liability for negligence. . . . Under the Jones Act, an employer is liable for injury
                           suffered by a seaman through the negligence of the employer or a fellow
                           employee. As the district court instructed the jury, “negligence requires the
                           defendant to guard against those risks or dangers of which it knew, or by the
                           exercise of due care, should have known. . . . [T]he defendant’s duty is measured
                           by what a reasonably prudent person would anticipate or foresee resulting from
                           particular circumstances.” The standard of proof for causation is relaxed in
                           cases filed pursuant to the Jones Act. Causation is satisfied if the proofs justify
                           with reason the conclusion that employer negligence played any part, even the
                           slightest, in producing the injury. . . .

          Wilburn, supra, 139 F.3d at 356-57 (quotations and citations omitted); see also Brogan v. United

          New York Sandy Hook Pilots’ Ass’n, 213 F. Supp.2d 432, 436 (D.N.J. 2002). Constructive

          notice satisfies the Jones Act, - i.e. that defendant “in the exercise of reasonable care . . . ought

          to have known about or discovered the alleged dangerous conditions . . . .” Ribitzki v. Canmar

          Reading & Bates, Ltd..111 F.3d 658 (9th Cir. 1997) (cited in Brogan, supra).


              9
                McBride was decided pursuant to the FELA, which governs actions by injured
       railroad workers but which standards are equally applicable to Jones Act as recited in the
       Jones Act itself (46 U.S.C. § 30104) and as recognized by caselaw. See, e.g., The Dutra
       Group v. Batterton, __ U.S. __, 139 S.Ct. 2275, 2281 (2019) (“Rather than create a new
       structure of substantive rights, the Jones Act incorporated the rights provided to railway
       workers under the Federal Employers' Liability Act . . . .”); Fasold v. Delaware River &
       Bay Auth., 117 F. App’x 836, 2004 WL 2943974 (3d Cir. 2004) (“The Jones Act
       provides for recovery by a seaman or woman for personal injuries suffered in the course
       of his or her employment in an action at law; it extends to seamen and women the same
       rights accorded railway workers under the Federal Employers Liability Act (“FELA”)).

                                                          -15-
Case 3:18-cv-00870-BRM-LHG Document 40 Filed 12/09/19 Page 21 of 21 PageID: 314




                3.      Plaintiff’s comparative fault, if any, is no bar to recovery:

                        Defendant makes much ado of Hinson’s purported failure to look where he was

         going- a classic argument of comparative fault, failing to even mention the fact that Hinson was

         responding to an alarm on the “Denebola,” a vessel with which he was generally unfamiliar.

         Any such fault on plaintiff does not defeat his prima facie case, but merely may serve as a

         finding of comparative fault applicable in a seaman’s personal injury case. See, e.g., Neely v.

         Club Med Mgmt. Servs., 63 F.3d 166, 199 & n.37 (3d Cir. 1995); Kuithe v. Gulf Caribe Mar.,

         Inc., No. 08-0458, 2010 WL 3419998 at *4 (S.D. Ala. Aug. 26, 2010) (“Under maritime law,

         the comparative negligence of a plaintiff applies equally to both theories of recovery [Jones Act

         negligence and unseaworthiness]. . . . In either circumstance, a plaintiff’s contributory

         negligence will not bar his recovery, but will reduce his damage award.” (citations omitted)).

                                                     Conclusion

                        For the reasons stated above, defendant’s motion should be denied, and the Court

         should “decline to render a judgment until the close of the evidence” as permitted by

         Fed.R.Civ.P. 52(c), in plaintiff’s favor.

         Dated: December 9, 2019



                                                        FRIEDMAN, JAMES & BUCHSBAUM LLP
                                                        Attorneys for Plaintiff
                                                 By:

                                                             /s/ Andrew V. Buchsbaum
                                                        Andrew V. Buchsbaum (AB-6475)




                                                       -16-
